Citation Nr: 1720957	
Decision Date: 06/09/17    Archive Date: 06/21/17  

DOCKET NO.   11-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1973 to June 1977. 

This matter is before the Board of Veterans' Appeal (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in December 2012. A transcript of the hearing has been associated with the record.

In November 2013, the Board remanded the claims to the RO via the Appeals Management (AMC), in Washington, DC. Following additional development, the claim was returned to the Board for appellate review. In October 2014, the Board granted service connection for tinnitus and denied service connection for bilateral hearing loss disability. The Veteran appealed the denial of service connection for the bilateral hearing loss disability to the U.S. Court of Appeals for Veterans Claims (Court), and in October 2015, the Court granted the parties' Joint Motion for Remand (JMR), and returned the case to the Board for action consistent with the JMR. 

The appeal was subsequently remanded for development of the record in May 2016. As the actions specified in the May 2016 remand have been completed to the extent possible, the matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

1.  The Veteran's right ear hearing loss does not meet the threshold of hearing loss for VA disability purposes.  

2.  The credible and competent evidence shows that the Veteran's left ear hearing loss is not related to active service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008). Thus, any error related to this element is harmless.

VCAA letter dated in March 2010 fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio, at 187. The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims. The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121. The letter also explained to the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail. See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served"). In order for the Court to be persuaded that no prejudice resulted from a notice error, the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection. Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case. As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) and VA medical records are in the file. Private medical records identified by the Veteran have been obtained, to the extent possible. The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The RO provided the Veteran a VA examination in December 2013, and pursuant to the direction of the JMR approved by the Court in October 2015, obtained an addendum medical opinion in June 2016. The VA examination report, together with the June 2016 addendum, is thorough and supported by the other treatment evidence of record. The reports discussed the clinical findings and the Veteran's reported history as necessary. The Board concludes the examination report and addendum together in this case are adequate upon which to base a decision. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the VA examination report and addendum; and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1131, 1110 (West 2014); 38 C.F.R. 3.303(a)(2016). Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d)(2016). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The determination of whether a Veteran has a hearing loss disability is governed by 38 C.F.R. § 3.385 (2016). For VA purposes, impaired hearing will be considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2016). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.
Bilateral Hearing Loss 

The Veteran contends that his hearing loss is related to his active service. Specifically, he alleges that he was exposed to loud noise working with artillery. 

The Veteran's acoustic trauma via exposure to artillery is presumed as his DD214 shows he was a cannon field fire support specialist. He credibly testified before the undersigned that he has experienced ringing in his ears since service. He also noted that he felt he had hearing loss since service. 

Specifically, the Veteran testified that he was exposed to loud noises as an artilleryman in service. Thereafter, he went to college and worked at a desk job. He reported that he first sought treatment for hearing loss in 1979 because the problem, which had been present since service, had progressed to a very bothersome level. He stated that, in service, he went to his medical people and they sent him for some tests on my hearing and they found that he was having problems with tinnitus, "the ringing thing." He described an incident in which he was in the wrong place when they fired a particular cannon and it caused him great pain so he went for testing. But for some reason he did not get to go and he just carried on until it just got worse and finally he was out of the service. The problem continued and he sought civilian doctor treatment. They told him he had suffered hearing loss and that the most he could do was "just kind of take of it, get a hearing aid or whatever and but it probably was going to continue to be a problem and get worse." He testified that when he first got out of service he had trouble with hearing and constant ringing in the ears but he did not seek treatment until 1979 or 1980, as noted above. 

The evidence from the STRs dated June 5, 1973, through June 7, 1977; show no record of diagnosed bilateral hearing loss. Additionally the STRs revealed that audiometric thresholds were within normal limits at enlistment exam in 1973. An audiogram in November 1976 showed a mild to severe hearing loss 500 to 6000 Hertz bilaterally; a follow-up audiogram in December 1976 showed a mild hearing loss 4000 to 6000 Hertz bilaterally; and a separation audiogram in 1977 showed hearing within normal limits bilaterally with thresholds the same or better than at enlistment.
Records from C.R.L., M.D., dated from July 2005 through December 2008 show that the Veteran was assessed as having grossly normal hearing with no ear complaints. 

The Veteran underwent a VA audiometric examination in July 2010 in which the VA examiner noted that audiometric thresholds were within normal limits at enlistment in 1973; an audiogram in November 1976 showed a mild to severe hearing loss 500 to 6000 Hertz bilaterally; a follow-up audiogram in December 1976 showed a mild hearing loss 4000 to 6000 Hertz bilaterally; and a separation audiogram in 1977 showed hearing within normal limits bilaterally with thresholds the same or better than at enlistment. The examiner opined that the Veteran's hearing was within normal limits and no threshold shifts occurred between enlistment and separation examinations; the mild hearing loss noted in 1976 was either temporary or questionable.

In July 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
25
LEFT
20
20
35
100
100

The puretone threshold average was 18 decibels for the right ear and 64 for the left ear. Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 76 percent in the left ear. The diagnosis was hearing within normal limits for rating purposes, right ear, sensorineural hearing loss, left ear, and bilateral tinnitus. The examiner opined that the Veterans hearing loss was less likely than not related to his military service. See July 2010 VA Compensation and Pension Examination. 

A December 2012 audiogram chart from a private facility shows graphed data, and other hearing-related data and a finding of, "sensory neural hearing loss Au - tinnitus ." See December 2012 Denton Hearing Health Care Treatment Records. 

The Veteran underwent a VA audiometric examination in December 2013. Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
20
25
LEFT
25
30
55
105
105+

The puretone threshold average was 21 decibels for the right ear and 74 for the left ear. Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 60 percent in the left ear.

The examination thus showed the diagnoses of sensorineural hearing loss and tinnitus. These were found not to be as likely as not related to service. The examiner explained that the Veteran did not have hearing loss at the time of separation. See December 2013 VA Compensation and Pension Examination.

The Board remanded the matter in April 2014, in an effort to obtain an addendum opinion. The VA examiner did not address the Veteran's documented acoustic trauma or Veteran's assertions as to hearing loss in the December 2013 examination. Specifically, the Board noted that the Veteran testified that he was exposed to loud noises as an artilleryman in service. Thereafter, he went to college and worked at a desk job. He reported that he first sought treatment for hearing loss in 1979 because the problem, which had been present since service, had progressed to a very bothersome level. See April 2014 Board Remand. 

In May 2014, the audiologist again reviewed the claim. Her opinion still stood regarding hearing impairment. She explained that there was normal hearing upon enlistment and separation from active service with no threshold shifts. She noted the two 1976 aforementioned audiograms, found in the STRs that found transient hearing loss. She noted that the examiner reported, "SRT 20 dB, AU hesitates and repeats half words. Slow responses, behavior repeatable." She explained that this is highly suggestive of questionable or non-organic results. Also, there were reports of middle ear problems found in the STRs in March 1977, which could contribute to transient hearing loss. See May 2014 VA Compensation and Pension Examination.

She went on to note that the Veteran's hearing was clearly normal upon separation from active duty. Based on the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge noise induced hearing loss (NIHL) occurs immediately, ie. There is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event, and given the Veteran's hearing was within normal limits at time of separation exam, his current hearing loss is less likely than not a result of military noise exposure. See May 2014 VA Compensation and Pension Examination.

The examiner also commented on the December 2012 private audiogram and whether it indicated right ear hearing loss meeting the criteria for hearing loss disability. The examiner stated that Veteran's Compensation and Pension (C&P) examination performed in December 2013 was performed in a VA facility and followed C&P protocol. The hearing impairment in the right ear is not ratable and does not meet criteria for disability. She noted that the audiogram performed in December 2012 was not performed in a government facility, so she could not make an opinion as to if C&P protocol was followed. She also made note that the test results from December 2013 examination and results from July 2010 C&P examination are similar and consistent. December 2012 audiogram from the private facility is not consistent in the right ear. See May 2014 VA Compensation and Pension Examination.

A September 2015 audiology note stated that the Veteran's right ear otoscopy revealed clear external auditory canal. The puretone test results suggested a mild SNHL 8000 Hz only; all other thresholds are within the range of normal 250-6000 Hz. Word-recognition ability is excellent (100 percent correct) at a 80 dB HL monitored live-voice presentation level. The Veteran's left ear otoscopy reveals clear external auditory canal. Acoustic immittance testing was not performed. The puretone test results suggested a mild sloping to profound SNHL1000 Hz - 8000 Hz. Word-recognition ability is poor (68 percent correct) at an 80 dB HL monitored live-voice presentation level. See September 2015 Audiology Note Fort Worth. 
As noted above, pursuant to the direction of the JMR approved by the Court in October 2015, the Board remanded the matter again in May 2016 to address a January 2013 opinion rendered by Dr. C.D.C., Au.D., a private audiologist. An addendum medical opinion was obtained in June 2016.

In the June 2016 medical opinion, the examiner still stood by her original opinions dated December 2013 and May 2014. The examiner reviewed the opinion offered by the private audiologist Dr. C.D.C. in 2013. She stated the examination performed in December 2013 was performed in a VA facility and followed C&P examination protocol. Since the December 2012 audiogram was not performed in a government facility, the examiner could not make an opinion as to whether C&P protocol was followed. The VA examiner explained that, as she had previously noted in the 2014 medical addendum, the results from the December 2013 and July 2010 examination are similar and consistent. However, the December 2012 private audiogram is not consistent in the right ear. She relied upon the study done by The Institute of Medicine entitled "Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006)" concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss. See June 2016 Compensation and Pension Audiology Exam Medical Opinion Disability Benefits Questionnaire.

The Board acknowledges the discrepancies in the June 2016 and January 2013 medical opinion. The June 2016 provided a negative medical opinion while the January 2013 provided a positive opinion. The Board finds that despite these discrepancies, the preponderance of the evidence is against the claim. 

The January 2013 medical opinion relied on the December 2012 audiogram. In the opinion it is reported that the Veteran began wearing amplification directly following his military service. See January 2013 Letter from Denton Hearing Health Care. This information was not found in the evidence of record. The record indicated the Veteran went to the VA in June 2009 to discuss his hearing for a hearing aid. See June 2009 Primary Physician Care note. In an October 2009 audiology consult at the VA, the Veteran reported that he had never worn hearing aids but has had hearing problems. See October 2009 Audiology Consult. Consequently, it appears that the January 2013 private medical opinion is founded upon an inaccurate factual premise. The Board finds this to be significant in the assessment of the validity of the private medical opinion. Further, the private opinion relied upon the December 2012 audiogram which revealed the right ear scored 80 percent in the speech discrimination. However, a September 2015 audiology note revealed that the Veteran's right ear word recognition test revealed an excellent score with 100 percent correct. See September 2015 Audiology Note Fort Worth. Moreover, the January 2013 private opinion did not offer any rationale regarding the deficiencies from the 2010 audiogram compared to the 2012 audiogram. Additionally, there was no rationale as to how the medical opinion was formed. For example, the opinion offered no scientific research or other evidence supporting a medical nexus for the Veteran's hearing loss and military service, except the information provided by the Veteran, which as noted above, resulted in an inaccurate factual premise. An opinion based upon an inaccurate factual premise has limited probative value.  

On the other hand, the Board finds the June 2016 VA examination report to be probative in nature. The examiner acknowledged the Veteran's lay reports and addressed the Veteran's hearing loss issue. The examiner opined against any relationship to service and cited to appropriate authority in support of the opinion. An explanation of deficiencies in the Veteran's hearing disability was provided. Additionally, scientific studies and theories were provided to support the medical opinion. The examiner addressed the audiograms from 2010, 2012, and 2013. The examiner indicated that it would be wise to note that the results from December 2013 examination and results from July 2010 C&P examination are similar and consistent. However, the December 2012 audiogram from a private facility is not consistent in the right ear. A clear rationale was provided for the Veteran's hearing loss not being linked to his military service. See June 2016 Compensation and Pension Audiology Exam Medical Opinion Disability Benefits Questionnaire.  

The Veteran's wife testified during the December 2012 hearing. She stated that she always thought he was not listening or was just ignoring her when she talked to him. She did not know it was a problem until he had an exam. The doctor informed her she would have to talk to him on the side with his better ear. When talking to the Veteran she is not able to speak in a normal tone because he will not be able to hear her. See December 2012 Hearing Transcript. The Board finds these reports of symptoms of hearing loss since service to be credible. Thus, the Board finds that the Veteran's wife has provided credible lay evidence identifying the symptoms of hearing loss after service. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current bilateral hearing loss disability that is a result of noise exposure during service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Rather, it requires specialized knowledge of medical principles relating to the auditory system.

The Board is not categorically dismissing the Veteran's wife lay statements. Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning. The VA examiner also based the opinion upon the review of the claims file. 

Conversely, the Board notes that while close inspections of the Veteran's assertions indicate that he was experiencing tinnitus or ringing in the ears, the record also contains his reports of no hearing loss or ear trouble at times over the years following service. This is noted in Dr. L.'s records dated from 2005 through 2008. Therefore, he is found to be less than credible as to whether there was actual continuous hearing loss in the left ear since service. Although the Board noted that it assessed his statements as generally credible in prior remands, his statements specifically regarding continuity of hearing loss are not considered credible upon review of the totality of the evidence, because they are specifically contrary to his multiple assertions in Dr. L.'s records.

With respect to the Veteran's right ear, the Board notes that while the Veteran has some mild hearing loss in the right ear, the hearing loss does not meet the requirements for disability due to impaired hearing under 38 C.F.R. § 3.385. In addition, there is no other evidence showing that the Veteran has sufficient hearing impairment in the right ear to qualify as a disability for VA compensation purposes. Therefore, this claim must be denied.

With respect to the Veteran's left ear, the Board notes the Veteran is competent to report his experience and symptoms. While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible or observable symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137   (1994); Layno v. Brown, 6 Vet. App. 465, 469   (1994); Barr v. Nicholson, 21 Vet. App. 303(2007); Buchanan v. Nicolson, 451 F.3d 1331   (Fed. Cir. 2006). A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The most probative credible, competent evidence of record regarding a nexus to service, then, is the negative medical opinion of the VA examiner. The preponderance of the evidence is, therefore, against the claim. Service connection for bilaterally hearing loss is not warranted. 

As shown above, the greater weight of the evidence, and the most probative evidence, shows that the current bilateral hearing loss during the appeal period is unrelated to service. The Veteran has been found to be less than credible, there are audiological opinions against his claim, and there are no probative audiological opinions in support of his claim other than that which is discounted above as having an inaccurate factual premise furnished by the Veteran. As the preponderance of the evidence is against the claim, service connection for bilateral hearing loss disability is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). The evidence establishes that the Veteran does have hearing loss disability in the left ear; however, the hearing loss disability in the left ear was not present at the time of the Veteran's service separation examination. Also, there is no competent evidence linking the current left hearing loss disability to service other than the discounted  January 2013 private opinion; the evidence contradicts a finding of continuity of hearing loss since service. The June 2016 examiner has provided an opinion against the claim. The Board finds the examiner's opinion as to no hearing loss at service separation to be sound and supported by adequate rationale. The opinion regarding the current left ear hearing loss is not related to his service was rendered following a review of the Veteran's pertinent history and the examination of the Veteran, and the examiner's opinion is well supported. It is considered to be the most probative evidence as to the issue of etiology of left ear hearing loss and is given controlling weight. For these reasons, the claim is denied. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


